Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 17, 21, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive.
On page 7 of the Applicant’s Response, Applicant:  “The cited references fail to disclose or suggest all of these features. For example, the cited references fail to disclose or suggest “wherein reporting the CSI comprises: reporting, for the second panel among the plurality of panels, both (i) a first phase parameter for WB (Wideband) and (ii) a second phase parameter for SB (Subband)” and “wherein the first phase parameter for WB and the second phase parameter for SB are used for phase correction between the plurality of panels as recited in amended claim 1 “.
Examiner respectfully disagrees with Applicant’s argument.  Sayana discloses wideband inter-CSI-RS phase reporting and subband inter-CSI-RS phase for phase alignment between RRHs, i.e. different transmission panels (p260-216, p338, p366).
On page 8 of the Applicant’s Response, Applicant:  “As such, Rahman’s “co-phase values” are used to determine co-phasing weights of different beams for an antenna array. However, Rahman’s “co-phase values” do not disclose or suggest phase parameters which are used for phase correction between a plurality of panels. Rahman says nothing about correcting a phase difference between different panels, when a downlink signal is transmitted through multiple panels“.
Examiner respectfully disagrees with Applicant’s argument.  Sayana discloses wideband inter-CSI-RS phase reporting and subband inter-CSI-RS phase for phase alignment between RRHs, i.e. different transmission panels (p260-216, p338, p366).  Sayana does not disclose any granularity of the feedback; however, Rahman discloses a wideband and subband co-phase codebook which is used to select the proper co-phase between element transmissions in an array.  Furthermore, the cophase codebook provides the information for the proper cophase value to be selected which reads on transmission phase correction.  Rahman expressly discloses a granularity of the cophase codebook values as 2 bits for the wideband and 1 bit for the subband (p161).  Thus the inter panel phase alignment feedback of Sayana would have been modified by one of ordinary skill in the art using the granularity disclosed by Rahman in the cophase codebooks to maintain cophase transmission between the two transmissions beams.
In view of the above discussions the rejection of claims 1, 5, 7-11, 15, 16, 18-20, 22, and 24 still stands.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 11, 15, 18, 19, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayana et al. (US 2015/0215090) (“Sayana”) in view of Rahman et al. (US 2018/0024519) (“Rahman”).
For claims 1 and 11; Sayana discloses:  reporting channel state information (CSI) of a terminal in a wireless communication system (paragraph 25:  CSI in CoMP), the method comprising:  obtaining a CSI measurement by measuring a CSI-RS (reference signal) that is transmitted from a base station through a plurality of multiple panels from a base station, with the plurality of panels comprising a first panel and a second panel (figure 1B:  multiple RRHs); and reporting, to the base station, the CSI that is generated based on the CSI-RS measurement to the base station (paragraph 31, 70:  user equipment (UE) to receive signals from multiple transmission points (TPs); Scenario 2: Homogeneous network with high Tx power remote radio heads (RRHs), as illustrated in FIG. 1B), wherein reporting the CSI comprises: reporting, for the second panel among the plurality of panels, both (i) a first phase parameter for wherein, when the terminal reports a WB (Wideband) (paragraph 260-261, 338:  [Wideband inter-CSI-RS phase] In one method, the UE shall report a wideband inter-CSI-RS resource phase feedback corresponding to the two CSI-RS resources of the two CSI configurations) and (ii) a second phase parameter [Subband inter-CSI-RS phase] In one method, an inter-CSI-RS phase is reported per subband for assuming transmission only in the subband) wherein the first phase parameter for WB is reported using 2 bits and the second phase parameter for SB is reported using 1 bit, and wherein the first phase parameter for WB and the second phase parameter for SB are used for phase correction between the plurality of panels (paragraph 260-261:  Inter-TP Phase Feedback…The phase feedback corresponding to phase alignment between two CSI-RS resources for joint transmission, i.e. RRHs).
Sayana does not expressly disclose, but Rahman from similar fields of endeavor teaches:  the bit width of the SB phase corrector is 1 bit, and the bit width of the WB phase corrector is 2 bits (paragraph 269:  the example double codebook discloses a K=4 (QPSK) for WB co-phase and a K=2 (BPSK) for SB co-phase, i.e. K=4 uses 2 signaling bits and K=2 uses 1 signaling bit).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Rahman in the CSI reporting as described by Sayana.  The motivation is to improve signaling overhead.
For claims 5 and 15; Sayana discloses the subject matter in claim 3 as described above in the office action.
Sayana does not expressly disclose, but Rahman from similar fields of endeavor teaches:  the WB phase corrector is reported based on QPSK (quadrature phase-shift keying) (paragraph 269:  the example double codebook discloses a K=4 (QPSK) for WB co-phase and a K=2 (BPSK) for SB co-phase, i.e. K=4 uses 2 signaling bits and K=2 uses 1 signaling bit).  Thus it would have been obvious to the person of ordinary skill in the art at the time 
For claims 18 and 24; Sayana discloses the subject matter in claim 3 as described above in the office action.
Sayana does not expressly disclose, but Rahman from similar fields of endeavor teaches:  wherein the second phase parameter for SB is reported for a plurality of subbands (paragraph 162:  In another embodiment, the co-phase for L beams are different…(i.e. same WB and different SB co-phase components for all beams)), using 1 bit for each of the plurality of subbands (paragraph 269:  the example double codebook discloses a K=4 (QPSK) for WB co-phase and a K=2 (BPSK) for SB co-phase, i.e. K=4 uses 2 signaling bits and K=2 uses 1 signaling bit).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Rahman in the CSI reporting as described by Sayana.  The motivation is to improve signaling overhead.
For claim 19; Sayana discloses the subject matter in claim 3 as described above in the office action.
Sayana does not expressly disclose, but Rahman from similar fields of endeavor teaches:  the second phase parameter for SB first phase parameter for is reported based on BPSK (binary phase-shift keying) (paragraph 269:  the example double codebook discloses a K=4 (QPSK) for WB co-phase and a K=2 (BPSK) for SB co-phase, i.e. K=4 uses 2 signaling bits and K=2 uses 1 signaling bit).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Rahman in the CSI reporting as described by Sayana.  The motivation is to improve signaling overhead.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayana in view of Rahman as applied to claim 1 above, and further in view of Zhang et al. (US 2018/0219594) (“Zhang”).
For claim 7; Sayana discloses the subject matter in claim 1 as described above in the office action.
Sayana does not expressly disclose, but Zhang from similar fields of endeavor teaches:  a number of the multiple panels is set by higher-layer signaling (paragraph 35:  The number of antenna panels may be transmitted explicitly, e.g., via radio resource control ( RRC) signaling).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Zhang in the CSI reporting as described by Sayana.  The motivation is to improve signaling overhead.
For claim 8; Sayana discloses:  the reporting of the WB panel corrector and/or the SB panel corrector is set by the higher-layer signalling (paragraph 148:  Both cqi-pmi-ConfigIndex and ri-ConfigIndex are configured by higher layer signaling).
For claim 9; Sayana discloses:  the WB panel corrector and the SB panel corrector are reported in a PMI (Precoding Matrix Index) in the CSI (paragraph 175-176, 197:  SB PMIs are reported… WB co -phase values are explicitly reported, for example, using a new WB PMI i.sub.0 for WB co -phase values).
For claim 10; Sayana discloses:  the WB panel corrector and the SB panel corrector are reported independently for each of the multiple panels and/or polarizations (paragraph 175-176, 197:  SB components are reported separately using multiple PMIs).

16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayana in view of Rahman as applied to claim 1 above, and further in view of Faxer et al. (US 2020/0336182) (“Faxer”).
For claims 16 and 22; Sayana discloses the subject matter in claim 1 as described above in the office action.  Sayana discloses:  the first phase parameter for WB and the second phase parameter for SB provide phase correction for transmission between the first panel and the second panel (paragraph 260-261:  Inter-TP Phase Feedback…The phase feedback corresponding to phase alignment between two CSI-RS resources for joint transmission, i.e. RRHs).
Sayana does not expressly disclose a plurality of elements in each RRH antenna, but Faxer from similar fields of endeavor teaches:  each of the first panel and the second panel comprises a plurality of antenna elements (paragraph 21:  Each panel 14-n in turn has one or more antenna elements arranged in one or more spatial dimensions).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the transmission structure as described by Faxer in the CSI reporting as described by Sayana.  The motivation is to improve multi-panel transmission.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayana in view of Rahman as applied to claim 1 above, and further in view of Davydov et al. (US 2015/0215928) (“Davydov”).
For claim 20; Sayana discloses the subject matter in claim 1 as described above in the office action.  
The higher layer configured subband CQI report can provide a highest granularity. In the higher layer configured subband CQI report, the wireless device can divide the entire system bandwidth into multiple subbands, then reports one wideband CQI value and multiple differential CQI values, such as one for each subband).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Davydov in the CSI reporting as described by Sayana.  The motivation is to improve multi-panel transmission.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liang (US 2015/0381254); Liang discloses wideband and subband CQI reporting at different granularities.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933.  The examiner can normally be reached on 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D BLANTON/          Primary Examiner, Art Unit 2466